DELAWARE GROUP® EQUITY FUNDS I Delaware Mid Cap Value Fund (the “Fund”) Supplement to the Fund’s Class A, Class C, Class R, and Institutional Class Summary Prospectuses dated February 28, 2012 Effective July 1, 2012, the following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Delaware Management Company Portfolio manager Title with Delaware Management Company Start date on the Fund Christopher S. Beck, CFA Senior Vice President, Chief Investment Officer — Small-Cap Value / Mid-Cap Value Equity February 2008 Steven G. Catricks, CFA Vice President, Portfolio Manager, Equity Analyst July 2012 Kelley A. McKee, CFA Vice President, Portfolio Manager, Equity Analyst July 2012 Kent P. Madden, CFA Vice President, Portfolio Manager, Equity Analyst July 2012 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated June 29, 2012.
